DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II in the reply filed on December 11, 2020 is acknowledged.  The traversal is on the ground(s) that there is no serious search burned because the container is essentially the same.  This is not found persuasive. While all groups require a container, the container of Group I need not be applicable to a method directed to a container for patient care as in group II or a method to manufacture as in group III thereby resulting in extremely different search strategies and classifications. 
One might be able to argue that the container used in the method of group II could be used for group I; however the container of group I would not have to be remotely applicable to group II and the method of manufacturing (ie group III) is a completely different classification.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. US 7037289 B2 (hereafter referred to as Dodge).
With Regards to claim 8, Dodge discloses A method of treating a disease or condition using a pharmaceutical mixture (abstract and Col. 2 lines 50-67), comprising:
-providing a disposable multi-reservoir container (Figure 12, container / housing  30A and Col. 10 lines 30-41) comprising a first reservoir (Figure 12, or first container 22A and Col. 10 lines 30-41) comprising a first lateral wall (or plug 38A Col. 11 Lines 61-65) and first flowable contents (Col 11 lines 9-27 which disclose a two different flowable solvents which are separate until mixed, applicant defines flowable to include a powder in the specification), a second reservoir (Figure 12, or second container 24A) comprising a second lateral wall (or plug 50A)  and second flowable contents (Col 11 lines 9-27 which disclose a two different flowable solvents which are separate until mixed, applicant defines flowable to include a powder in the specification), a first flow channel (128A)  in fluid communication with the first reservoir and a second flow channel in fluid communication with the second reservoir (130A and Col 10 lines 57-62 
-compressing at least one of the first lateral wall and the second lateral wall to induce flow of the first flowable contents through the first flow channel and flow of the second flowable contents through the second flow channel (Col. 11 line 5-8 disclose to housing in used in the conventional manner like a syringe), thereby dispensing an active pharmaceutical mixture comprising a mixture of a first pharmaceutical component and a second pharmaceutical component through the exit aperture (Col. 10 lines 57-62 disclose the mixing and single exit aperture) wherein the first flowable contents comprise the first pharmaceutical component and the second flowable contents comprise the second pharmaceutical component (Col 11 lines 9-27 which disclose a two different flowable solvents which are separate until mixed).  
Dodge fails to disclose a removable sealing feature positioned to block flow through the exit aperture and that the sealing feature is removed prior to use; however, Dodge teaches a protective cap (74) for a syringe in order to maintain sterility (Col 8 lines 1-5).


With regard to claim 9, Dodge discloses the additional step of applying the pharmaceutical mixture to a site in need of treatment (Col 3 lines 20-38).  

With regard to claim 12, Dodge discloses wherein the active pharmaceutical mixture comprises an emulsion or a suspension (Col. 4 lines 45-51 discloses the contents of the “second” vial react and do not dissolve when mixed with the first “vial” thereby forming a suspension).  
With regard to claim 13, Dodge discloses wherein at least one of the first flowable contents and the second flowable contents comprises an organic solvent (Col. 5 lines 35-52 disclose a solvent that is not water based and there are two major classes of solvents organic and inorganic (water based falls under inorganic due to the lack of carbon)).  Additionally Dodge incorporates US Patent 5583114 as information about tissue adhesive and sealants and US 5583114 discloses a two component mixture : protein plus buffer and bifunctional cross linking agent (Col 2 lines 4-15) which contains an organic solvent (Col 5 lines 7-21).

claim 14, Dodge discloses wherein the first reservoir comprises visual indicia (or viewing windows 93, figure 11) related to volume of the first reservoir, and further comprising the step of utilizing the visual indicia to dispense a partial volume from the first reservoir that is appropriate for a single unit dose of the active pharmaceutical mixture (Col 10 lines 42-52 disclose a window for viewing the remaining amount of volume).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. US 7037289 B2 (hereafter referred to as Dodge) in view of “Vetbond storage and self-life”, https://support.datasci.com/hc/en-us/articles/360001257534-Vetbond-Storage-and-Self-life#:~:text=Vetbond(TM)%20Tissue%20Adhesive%20has,to%20use%20within%202%20months.> (hereafter referred to as Vetbond)
With regard to claim 10, Dodge incorporates US Patent 5583114 as information about tissue adhesive and sealants (Col. 18 lines 30-40) and US 5583114 discloses a compound’s by the trade name of Vetbond (Col. 1 lines 20-30). Dogde fails to disclose wherein the first flowable contents and second flowable contents are stable on storage at ambient temperature for a period of at least 6 months, and 3wherein the active pharmaceutical mixture is not stable at ambient temperature for a period of at least 6 months.  
However Vetbond storage and self-life teaches the product is stable for 18-24 months and must be used with 2 months once opened thereby meeting the claim.


With regard to claim 11, Dodge incorporates US Patent 5583114 as information about tissue adhesive and sealants (Col. 18 lines 30-40) and US 5583114 discloses on the compound’s trade name of Vetbond. Dogde fails to disclose wherein the first flowable contents and second flowable contents are stable on storage at 2C to 8C for a period of at least 6 months, and wherein the active pharmaceutical mixture is not stable at 2C to 8C for a period of at least 6 months.  
However Vetbond storage and self-life teaches the product is stable for 18-24 months at room temperature or may be refrigerated or frozen and must be used with 2 months once opened thereby meeting the claim.
It would have been obvious to one of ordinary skill in the art before the effective filling date that that kit of Dodge would be stable depending on the pharmaceutical product that it is used to mix. Dodge teaches Vetbond as a drug that can be used with the device and Vetbond meets the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781